      Case 3:21-cv-00760-E Document 1 Filed 04/01/21                Page 1 of 21 PageID 1


                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 NATALIE SPERLING and EUGENE                      §
 SPERLING,                                        §
                                                  §
                Plaintiffs,                       §
                                                  §
 v.                                               §       Civil Action No. 3:21‐cv‐760
                                                  §
 EQUIFAX INFORMATION                              §       With Jury Demand Endorsed
 SERVICES, LLC, EXPERIAN                          §
 INFORMATION SOLUTIONS, INC.,                     §
 TRANS UNION LLC, and                             §
 NATIONSTAR MORTGAGE, LLC,                        §
                                                  §
                Defendants.                       §




                                        COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

        Plaintiffs, Natalie Sperling and Eugene Sperling (“Plaintiffs”), by and through counsel, for

their Complaint against Defendants, Equifax Information Services, LLC, Experian Information

Solutions, Inc., Trans Union, LLC, and Nationstar Mortgage, LLC, jointly, severally, and in solido,

state as follows:

                                    I. INTRODUCTION

        1.     Three of the Defendants are, consumer reporting agencies (“CRAs”) as defined by

15 U.S.C. § 1681a(f), and one defendant, Nationstar Mortgage, LLC, is a furnisher of consumer

information. All Defendants have violated 15 U.S.C. § 1681 et seq., known as the Fair Credit


                                           Page 1 of 21
     Case 3:21-cv-00760-E Document 1 Filed 04/01/21                  Page 2 of 21 PageID 2


Reporting Act (the “FCRA”). Plaintiffs seek to recover from Defendants actual, statutory, and

punitive damages, injunctive relief, legal fees, and expenses.


                                          II. PARTIES

       2.      Plaintiffs, Natalie Sperling and Eugene Sperling, are natural persons residing in

Rutland, Massachusetts. They are “consumers,” as defined by the FCRA, 15 U.S.C. § 1681a(c) and

victims of repeated false credit reporting.

       Made Defendants herein are:

       3.      Equifax Information Services, LLC, which may also hereinafter be referred to as

“Equifax,” “Defendant,” “Defendants,” “CRA,” “CRA Defendant,” or “CRA Defendants,” does

business in this judicial district and is a Georgia corporation with its principal place of business in

Georgia. Equifax is a nationwide consumer reporting agency (“CRA”) as defined by 15 U.S.C. §

1681a(f). Equifax regularly engages in the business of assembling, evaluating, and disbursing

information concerning consumers for the purposes of furnishing “consumer reports” as defined by

15 U.S.C. § 1681a(f) to third parties. Equifax disburses such consumer reports to third parties of

contract for monetary compensation.

       4.      Experian Information Solutions, Inc., which may also hereinafter be referred to as

“Experian”, “Defendant,” “Defendants,” “CRA,” “CRA Defendant,” or “CRA Defendants,”, does

business in this judicial district and is an Ohio corporation with its principal place of business in

California. Experian is a nationwide CRA as defined by 15 U.S.C. § 1681a(f). Experian regularly

engages in the business of assembling, evaluating, and disbursing information concerning consumers

for the purposes of furnishing “consumer reports” as defined by 15 U.S.C. § 1681a(f) to third parties.

                                              Page 2 of 21
     Case 3:21-cv-00760-E Document 1 Filed 04/01/21                  Page 3 of 21 PageID 3


Experian disburses such consumer reports to third parties of contract for monetary compensation.

       5.      Trans Union, LLC, which may also hereinafter be referred to as “Trans Union”,

“Defendant,” “Defendants,” “CRA,” “CRA Defendant,” or “CRA Defendants,” does business in this

judicial district and is a Delaware corporation with its principal place of business in Illinois. Trans

Union is a nationwide CRA as defined by 15 U.S.C. § 1681a(f). Trans Union regularly engages in

the business of assembling, evaluating, and disbursing information concerning consumers for the

purposes of furnishing “consumer reports” as defined by 15 U.S.C. § 1681a(f) to third parties. Trans

Union disburses such consumer reports to third parties of contract for monetary compensation.

       6.      Nationstar Mortgage, LLC or Mr. Cooper, which may also hereinafter be referred to

as “Nationstar,” “Defendant,” “Defendants,” “Furnisher Defendant,” or “Furnisher Defendants,” is

a Texas corporation with its principal place of business in Texas and may be served by delivering a

summons to its Legal Department at Nationstar Headquarters, 8950 Cypress Waters Blvd, Coppell,

TX 75019. Nationstar is a “person,” as defined by the FCRA, 15 U.S.C. § 1681a(b), and a furnisher

of consumer credit information to consumer reporting agencies.

       7.      Nationstar is a servicer as defined by RESPA, 12 U.S.C. § 2605(i)(2).

       8.      As used herein, “consumer reporting agency,” or “CRA,” means any person which,

for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in

the practice of assembling or evaluating consumer credit information or other information on

consumers for the purpose of furnishing consumer reports (commonly referred to as “credit reports”)

to third parties, and which uses any means or facility of interstate commerce for the purpose of

preparing or furnishing consumer reports and is an entity in the business of collecting, maintaining


                                             Page 3 of 21
     Case 3:21-cv-00760-E Document 1 Filed 04/01/21                  Page 4 of 21 PageID 4


and disseminating information regarding the credit-worthiness of individuals. CRAs specifically

include, but are not limited to, Equifax, Experian, and TransUnion.


                              III. JURISDICTION AND VENUE

       9.      Plaintiffs respectfully assert that this Honorable Court has jurisdiction in this case

arises under federal law. 28 U.S.C. § 1331; 15 U.S.C. § 1681(p); 12 U.S.C. § 2614. Further, the

matter in controversy exceeds $75,000.00, exclusive of costs and interest and the parties to these

proceedings are citizens of different states. 28 U.S.C. § 1332. Plaintiffs also assert actions under

states' laws which may be brought within the supplemental jurisdiction of this Court and Plaintiffs

respectfully request that this Honorable Court exercise supplemental jurisdiction over said claims.

28 U.S.C. § 1367.

       10.     Venue is proper in this District, because CRA Defendants and Nationstar transact

business in this District. Nationstar’s headquarters is located in this judicial district, a substantial

part of the conduct complained of occurred in this district, and various actions made basis of

Plaintiff’s claims against Defendants occurred in the Northern District of Texas as further described.

28 U.S.C. § 1391.

       11.     Venue is further proper in this District, because CRA Defendants entered into

agreements with Nationstar in this judicial district to receive credit reporting data concerning

Plaintiffs. Any and all requests to investigate Plaintiffs’ disputes sent from the CRA Defendants as

part of their reinvestigation was submitted to Nationstar’s headquarters and investigated by the

furnisher Nationstar using Nationstar’s resources located at or closely connected to this judicial

district. Nationstar managed Plaintiffs’ mortgage from this judicial district including communicating
                                             Page 4 of 21
       Case 3:21-cv-00760-E Document 1 Filed 04/01/21             Page 5 of 21 PageID 5


amounts owed, conducting numerous communications via phone and letter, and investigating

Plaintiffs written requests and responding thereto.


                               IV. FACTUAL ALLEGATIONS

        12.    In 2012, Plaintiffs secured a mortgage for their home at 346 Pleasantdale Road,

Rutland, MA 01543 with Seterus, Inc.

        13.    In March 2019, Seterus Inc. was acquired by Nationstar.

        14.    Plaintiffs made regular monthly payments to Seterus and/or Nationstar during the

months in question.

        15.    A redacted copy of Plaintiffs’ payment history is attached hereto as Exhibit “A”.

        16.    In September 2020, Plaintiffs requested and received a copy of their credit report

assembled, evaluated, and disbursed by Equifax, Experian, and Trans Union and noticed that their

Seterus and/or Nationstar mortgage accounts were reporting inaccurately.

        17.    Plaintiffs noticed that within their credit reports, the Seterus account mortgage

payments were being reported as late for the months of February 2016, March 2017, and June 2017,

despite these payments actually being timely.

        18.    A copy of Natalie Sperling’s Tri-merge credit report is attached hereto as Exhibit

“B”.

        19.    A copy of Eugene Sperling’s Equifax, Experian, and Trans Union credit reports are

attached hereto as Exhibit “C”, “D”, and “E” respectively.

        20.    In December 2020, Plaintiffs disputed the reporting of the Seterus and/or Nationstar

mortgage account with Equifax, Experian, and Trans Union. In all the dispute letters, Plaintiffs


                                            Page 5 of 21
     Case 3:21-cv-00760-E Document 1 Filed 04/01/21                  Page 6 of 21 PageID 6


included documentary evidence of Plaintiffs’ timely payment history. Plaintiffs requested that under

the FCRA, each CRA Defendant conduct a reasonable investigation and/or remedy the inaccuracies

on Plaintiffs’ credit reports concerning the Nationstar mortgage account.

         21.   Plaintiff’s dispute letter sent to Defendants Equifax, Experian, and Trans Union are

attached hereto as Exhibits “F”, “G”, and “H” respectively.

         22.   Equifax failed to respond to Plaintiffs dispute letter.

         23.   Upon the Plaintiffs’ request to Equifax for verification and addition regarding the

Seterus and/or Nationstar mortgage account, and in accordance with Equifax’s standard procedures,

Equifax did not evaluate or consider any of Plaintiffs’ information, claims, or evidence. Further,

Equifax did not make any attempts to substantially or reasonably verify the Nationstar reporting

lines.

         24.   In the alternative, and in accordance with Equifax’s standard procedures, Equifax

did not evaluate or consider any of Plaintiffs’ information, claims, or evidence. Importantly, Equifax

failed to maintain procedures which would ensure that, if any investigation took place, it would

provide Plaintiffs with a response communicating the results. Further, Equifax did not make any

attempts to substantially or reasonably verify the Seterus and/or Nationstar reporting lines.

         25.   In the alternative to the allegation that Equifax failed to contact Nationstar, Equifax

failed to respond to the dispute letter or conduct any reasonable investigation.

         26.   Experian responded to Plaintiffs dispute on or about December 31, 2020.

         27.   A copy of Experian’s response letter to Plaintiffs dispute is attached hereto as Exhibit

“I” and incorporated herein by reference.

         28.   In its response letter to Plaintiffs (“Experian’s Response Letter”), Experian failed to

                                            Page 6 of 21
     Case 3:21-cv-00760-E Document 1 Filed 04/01/21                 Page 7 of 21 PageID 7


offer any explanation or make any changes to the reports.

       29.      Upon the Plaintiffs request to Experian for verification and addition regarding the

Seterus and/or Nationstar mortgage account, Experian failed to perform any investigation,

particularly in regard to Plaintiffs dispute. A reasonable investigation would have shown the

payment history was incorrect and needed to be modified.

       30.      In the alternative, and in accordance with Experian’s standard procedures, Experian

did not evaluate or consider any of Plaintiffs information, claims, or evidence. Importantly, Experian

failed to maintain procedures which would ensure that, if any investigation took place, it would

provide Plaintiffs with a response communicating the results. Further, Experian did not make any

attempts to substantially or reasonably verify the Nationstar reporting lines.

       31.      In the alternative to the allegation that Experian failed to contact Nationstar, it is

alleged that Experian did forward some notice of the dispute to Nationstar, and Nationstar failed to

conduct a lawful investigation.

       32.      Trans Union responded to Plaintiffs disputes on or about December 30, 2020.

       33.      A copy of Trans Union’s response letters to Plaintiff Natalie Sperling and Plaintiff

Eugene Sperling, are attached hereto as Exhibit “J” and “K”, respectively, and incorporated herein

by reference.

       34.      In its response letters to Plaintiffs (“Trans Union’s Response Letters”), Trans Union

chose to “verify” false information from an unreliable source, failed to correct the inaccurate

information, and continued to publish the inaccurate information regarding Plaintiffs’ Nationstar

mortgage account and Seterus mortgage account.

       35.      Upon the Plaintiffs’ request to Trans Union for verification and addition regarding

                                             Page 7 of 21
     Case 3:21-cv-00760-E Document 1 Filed 04/01/21                  Page 8 of 21 PageID 8


the Seterus and/or Nationstar mortgage account, and in accordance with Trans Union’s standard

procedures, Trans Union did not evaluate or consider any of Plaintiffs information, claims or

evidence and did not make any attempt to substantially or reasonably verify the Seterus and/or

Nationstar reporting lines.

       36.     In the alternative, Trans Union failed to contact Seterus and/or Nationstar and failed

to perform an investigation.

       37.     In the alternative to the allegation that Trans Union failed to contact Nationstar, it is

alleged that Trans Union did forward some notice of the dispute to Nationstar, and Nationstar failed

to conduct a lawful investigation.

       38.     After the CRAs notified Nationstar of the disputed tradeline involving the Seterus

mortgage account, Nationstar failed to change or correct any of the information. Instead, Nationstar

reaffirmed and continued to furnish to the CRAs incorrect, misleading, and damaging information

about Plaintiffs’ mortgage accounts.

       39.     All CRA defendants continue to publish inaccurate information to this day.

       40.     A copy of Natalie Sperling’s February 2021 Tri-merge credit report is attached

hereto as Exhibit “L”.

       41.     A copy of Eugene Sperling’s February 2021 Equifax, Experian, and Trans Union

credit reports are attached hereto as Exhibit “M”, “N”, and “O” respectively.

       42.     In October 2020, Plaintiff also sent a “qualified written request” or a “notice of error”

letter directly to Nationstar to investigate its servicing practices and reporting of the Seterus and

Nationstar mortgage and asked Nationstar to provide information and respond with any findings of

any errors.

                                             Page 8 of 21
     Case 3:21-cv-00760-E Document 1 Filed 04/01/21                 Page 9 of 21 PageID 9


       43.     A redacted copy of Plaintiff’s unsigned letter to Nationstar is attached hereto as

Exhibit “P” and incorporated by reference herein.

       44.     Nationstar responded to Plaintiff’s “qualified written request” or “notice of error”

letter on November 2, 2020. A redacted copy of Nationstar’s response is attached hereto as Exhibit

“Q” and incorporated by reference herein.

       45.     Nationstar’s response stated that the reporting in question were reported correctly.

       46.     Nationstar’s response did not satisfy its obligations under RESPA and failed to

address and fix errors that it knew existed in further violation of RESPA.



                                V. GROUNDS FOR RELIEF

                      COUNT I – EQUIFAX’S VIOLATION OF THE FCRA
                                   (15 U.S.C. § 1681e(b))


       47.     Plaintiffs reallege and incorporate all paragraphs above as if fully set out herein.

       48.     Equifax violated 15 U.S.C. § 168le(b) by failing to establish or follow reasonable

procedures to assure maximum possible accuracy in the preparation of the credit reports and credit

files it published and maintained concerning the Plaintiffs.

       49.     The FCRA mandates that “[w]henever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 168le(b)

(emphasis added).

       50.     Plaintiffs provided Equifax with the necessary information to dispute the errors, yet

Equifax continued to prepare a patently false consumer report concerning Plaintiffs.

                                            Page 9 of 21
   Case 3:21-cv-00760-E Document 1 Filed 04/01/21                   Page 10 of 21 PageID 10


       51.     Despite actual and implied knowledge that Plaintiffs’ credit report was and is not

accurate, Equifax readily provided false reports to one or more third party, thereby misrepresenting

Plaintiffs, and ultimately Plaintiffs’ creditworthiness.

       52.     As a result of Equifax’s conduct, action, and inaction, Plaintiffs suffered damages,

including, but not limited to, loss of credit, loss of the ability to purchase and benefit from a credit,

and suffering the mental and emotional pain, anguish, humiliation, and embarrassment of credit

denials.

       53.     Equifax's conduct, action, and inaction, were willful, rendering it liable to Plaintiffs

for punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 168ln. In

the alternative, such conduct, action, and inaction, were negligent, entitling Plaintiffs to recover

under 15 U.S.C. § 1681o.

       54.     Plaintiffs are entitled to recover costs and attorney’s fees from Equifax in an amount

to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or 1681o.

                      COUNT II – EQUIFAX’S VIOLATION OF THE FCRA
                                     (15 U.S.C. §1681i)

       55.     Plaintiffs reallege and incorporate all paragraphs above as if fully set out herein.

       56.     Equifax violated 15 U.S.C. § 168li on multiple occasions by failing to delete

inaccurate information in the Plaintiffs’ credit file after receiving actual notice of such inaccuracies,

failing to conduct a lawful reinvestigation, failing to forward all relevant information to Nationstar

Mortgage LLC, failing to maintain reasonable procedures with which to filter and verify disputed

information in the Plaintiffs’ credit file, and relying upon verification from a source it has reason to

know is unreliable.

       57.     As a result of Equifax’s conduct, action, and inaction, Plaintiffs suffered damages,
                                             Page 10 of 21
   Case 3:21-cv-00760-E Document 1 Filed 04/01/21                   Page 11 of 21 PageID 11


including, but not limited to, loss of credit, loss of the ability to purchase and benefit from a credit,

and suffering the mental and emotional pain, anguish, humiliation, and embarrassment of credit

denials.

       58.     Equifax's conduct, action, and inaction, were willful, rendering it liable for actual or

statutory damages, and punitive damages in an amount to be determined by the Court pursuant to

15 U.S.C. § 1681n. In the alternative, such conduct, action, and inaction were negligent entitling the

Plaintiffs to recover actual damages under 15 U.S.C. § 1681o.

       59.     Plaintiffs are entitled to recover costs and attorney's fees from Equifax in an amount

to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or 1681o.



                     COUNT III – EXPERIAN’S VIOLATION OF THE FCRA
                                    (15 U.S.C. §1681e(b))


       60.     Plaintiffs reallege and incorporate all paragraphs above as if fully set out herein.

       61.     Experian violated 15 U.S.C. § 1681e(b) by failing to establish or follow reasonable

procedures to assure maximum possible accuracy in the preparation of the credit report and credit

files it published and maintains concerning the Plaintiffs.

       62.     The FCRA mandates that “[w]henever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 168le(b)

(emphasis added).

       63.     Plaintiffs provided Experian with the necessary information supporting Plaintiffs’

tradeline, yet Experian continued to prepare a patently false consumer report concerning Plaintiffs.

                                             Page 11 of 21
   Case 3:21-cv-00760-E Document 1 Filed 04/01/21                   Page 12 of 21 PageID 12


       64.     Despite actual and implied knowledge that Plaintiffs’ credit report was and is not

accurate, Experian readily provided false reports to one or more third party, thereby misrepresenting

Plaintiffs, and ultimately Plaintiffs’ creditworthiness.

       65.     As a result of Experian’s conduct, action, and inaction, Plaintiffs suffered damages,

including, but not limited to, loss of credit, loss of the ability to purchase and benefit from a credit,

and suffering the mental and emotional pain, anguish, humiliation, and embarrassment of credit

denials.

       66.     Experian's conduct, action, and inaction, were willful, rendering it liable for punitive

damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the

alternative, such conduct, action, and inaction were negligent, entitling the Plaintiffs to recover

under 15 U.S.C. § 1681o.

       67.     Plaintiffs are entitled to recover costs and attorney's fees from Experian in an amount

to be determined by the Court pursuant to 15 U.S.C. § 1681o.

                      COUNT IV – EXPERIAN’S VIOLATION OF THE FCRA
                                     (15 U.S.C. §1681i)

       68.     Plaintiffs reallege and incorporate all paragraphs above as if fully set out herein.

       69.     Experian violated 15 U.S.C. § 1681i on multiple occasions by failing to delete

inaccurate information in the Plaintiffs’ credit file after receiving actual notice of such inaccuracies,

failing to conduct a lawful reinvestigation, failing to forward all relevant information to Nationstar

Mortgage LLC, failing to maintain reasonable procedures with which to filter and verify disputed

information in the Plaintiffs’ credit file, and relying upon verification from a source it has reason to

know is unreliable.

       70.     As a result of Experian’s conduct, action, and inaction, Plaintiffs suffered damages,
                                             Page 12 of 21
   Case 3:21-cv-00760-E Document 1 Filed 04/01/21                   Page 13 of 21 PageID 13


including, but not limited to, loss of credit, loss of the ability to purchase and benefit from a credit,

and suffering the mental and emotional pain, anguish, humiliation, and embarrassment of credit

denials.

       71.     Experian' s conduct, action, and inaction, were willful, rendering it liable for actual

or statutory damages, and punitive damages in an amount to be determined by the Court pursuant

to 15 U.S.C. § 1681n. In the alternative, such conduct, action, and inaction were negligent entitling

the Plaintiffs to recover actual damages under 15 U.S.C. § 1681o.

       72.     Plaintiffs are entitled to recover costs and attorney's fees from Experian in an amount

to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or 1681o.


                    COUNT V – TRANS UNION’S VIOLATION OF THE FCRA
                                   (15 U.S.C. §1681e(b))

       73.     Plaintiffs reallege and incorporate all paragraphs above as if fully set out herein.

       74.     Trans Union violated 15 U.S.C. § 1681e(b) by failing to establish or follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit reports

and credit files it published and maintained concerning Plaintiffs.

       75.     The FCRA mandates that “[w]henever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 168le(b)

(emphasis added).

       76.     Plaintiffs provided Trans Union with the necessary information supporting

Plaintiffs’ tradeline, yet Trans Union continued to prepare a patently false consumer report

concerning Plaintiffs.

                                             Page 13 of 21
   Case 3:21-cv-00760-E Document 1 Filed 04/01/21                     Page 14 of 21 PageID 14


        77.       Despite actual and implied knowledge that Plaintiffs’ credit report was and is not

accurate, Trans Union readily provided false reports to one or more third party, thereby

misrepresenting Plaintiffs, and ultimately Plaintiffs’ creditworthiness.

        78.       As a result of Trans Union’s conduct, action, and inaction, Plaintiffs suffered

damages, including, but not limited to, loss of credit, loss of the ability to purchase and benefit from

a credit, and suffering the mental and emotional pain, anguish, humiliation, and embarrassment of

credit denials.

        79.       Trans Union's conduct, action, and inaction, were willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 168ln. In the

alternative, such conduct, action, and inaction were negligent, entitling the Plaintiffs to recover

under 15 U.S.C. § 1681o.

        80.       Plaintiffs are entitled to recover costs and attorney's fees from Trans Union in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681o.

                     COUNT VI – TRANS UNION’S VIOLATION OF THE FCRA
                                      (15 U.S.C. §1681i)

        81.       Plaintiffs reallege and incorporate all paragraphs above as if fully set out herein.

        82.       Trans Union violated 15 U.S.C. § 1681i on multiple occasions by failing to delete

inaccurate information in the Plaintiffs’ credit file after receiving actual notice of such inaccuracies,

failing to conduct a lawful reinvestigation, failing to forward all relevant information to Nationstar

Mortgage LLC, failing to maintain reasonable procedures with which to filter and verify disputed

information in the Plaintiffs’ credit file, and relying upon verification from a source it has reason to

know is unreliable.

        83.       As a result of Trans Union’s conduct, action, and inaction, Plaintiffs suffered
                                               Page 14 of 21
   Case 3:21-cv-00760-E Document 1 Filed 04/01/21                   Page 15 of 21 PageID 15


damages, including, but not limited to, loss of credit, loss of the ability to purchase and benefit from

a credit, and suffering the mental and emotional pain, anguish, humiliation, and embarrassment of

credit denials.

        84.       Trans Union’s conduct, action, and inaction, were willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n. In the alternative, such conduct, action, and inaction were negligent

entitling the Plaintiffs to recover actual damages under 15 U.S.C. § 1681o.

        85.       Plaintiffs are entitled to recover costs and attorney's fees from Trans Union in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or 1681o.


                     COUNT VII – NATIONSTAR’S VIOLATION OF THE FCRA
                                    (15 U.S.C. §1681s-2(b))


        86.       Defendant Nationstar violated 15 U.S.C. § 1681s-2(b) by failing to conduct

reasonable investigations upon receiving notice of Plaintiffs’ dispute(s) from one or more consumer

reporting agencies, and/or failing to appropriately report the results of their investigations, and/or

failing to appropriately modify, delete, and/or block the information.

        87.       Nationstar further violated 15 U.S.C. § 1681s-2(b) by continuing to report the

Nationstar representation within Plaintiffs’ credit file with the CRA Defendants without also

including a notation that this debt was disputed, failing to fully and properly investigate the

Plaintiffs’ dispute of the Nationstar representation, failing to accurately respond to the CRA

Defendants, failing to correctly report results of an accurate investigation to every other consumer

reporting agency, and failing to permanently and lawfully correct its own internal records to prevent

the re-reporting of the Nationstar representations to the consumer reporting agencies.
                                             Page 15 of 21
   Case 3:21-cv-00760-E Document 1 Filed 04/01/21                    Page 16 of 21 PageID 16


        88.    As a result of Nationstar’s conduct, action, and inaction, Plaintiffs suffered damages,

including, but not limited to, loss of credit, loss of the ability to purchase and benefit from a credit,

and suffering the mental and emotional pain, anguish, humiliation, and embarrassment of credit

denials.

        89.    Nationstar’s conduct, action, and inaction, were willful, rendering it liable for actual

or statutory, and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

§ 1681n. In the alternative, it was negligent entitling the Plaintiffs to recover actual damages under

15 U.S.C. § 1681o.

                      COUNT VIII – NATIONSTAR’S VIOLATION OF RESPA


        90.    Plaintiff realleges and incorporates all paragraphs above as if fully set out herein.

        91.    Under RESPA section 2605(e) and the implementing regulations, a servicer must

conduct a reasonable investigation of the errors identified in the borrower’s notice and make all

appropriate corrections to the account.

        92.    Nationstar has negligently and/or willfully violated section 2605(e) by failing to

conduct a reasonable investigation of the errors brought to its attention by Plaintiff’s request, correct

the account accordingly, and left the account riddled with errors.

        93.    Nationstar further violated § 2605(e) by failing to credit late charges and/or penalties

as required under subsection (2)(A).

        94.    Nationstar violated Regulation X by reporting the Plaintiff as late or delinquent

during a loss mitigation plan when Plaintiff performed as required according to the terms of the

plan.

        95.    Under a commentary from the Federal Reserve for Regulation X, RESPA, it states
                                             Page 16 of 21
    Case 3:21-cv-00760-E Document 1 Filed 04/01/21                  Page 17 of 21 PageID 17


“‘[d]elinquency begins on the day a payment sufficient to cover principal, interest, and if applicable,

escrow for a given billing cycle is due and unpaid.’ Borrowers are not delinquent if they are

performing according to the terms of a loss mitigation plan, but they become delinquent if and when

they fail to make a payment required under such a plan.” Federal Reserve Supervision and

Regulation Letters on RESPA, under 12 CFR 1024.39 (a)

        96.     Nationstar’s failure to respond, conduct a reasonable investigation and make the

appropriate corrections to Plaintiff’s account, as well as credit late fees and/or penalties, has

proximately caused Plaintiff’s damages.

        97.     Defendant Nationstar is therefore liable to Plaintiff for statutory and actual damages

as provided in 12 U.S.C. § 2605(f).

        98.     Plaintiff is also entitled to recover reasonable attorney’s fees and costs expended in

this proceeding from Nationstar as provided in 12 U.S.C. § 2605(f).



                 VI. VICARIOUS LIABILITY/RESPONDEAT SUPERIOR

       99.      Plaintiffs will be able to show, after reasonable discovery, that all actions at issue

were taken by employees, agents, servants, or representatives, of any type, for Defendants, the

principals, within the line and scope of such individuals' (or entities’) express or implied authority,

through employment, agency, or representation, which imputes liability to Defendants for all such

actions under the doctrine of respondeat superior and/or vicarious liability.

                                         VII. DAMAGES

       100.     Plaintiffs respectfully request that this Honorable Court instruct the jury, as the trier

of facts, that in addition to actual or compensatory damages, punitive or exemplary damages may be

                                             Page 17 of 21
    Case 3:21-cv-00760-E Document 1 Filed 04/01/21                   Page 18 of 21 PageID 18


awarded against the Defendants under the provisions of the FCRA, and/or states' laws, including

Texas.

         101.   Plaintiffs respectfully request that this Honorable Court award Plaintiffs their

litigation expenses and other costs of litigation and reasonable attorney’s fees incurred in this

litigation, in accordance with the provisions of the FCRA, and/or other laws.

         102.   The above and foregoing actions, inactions, and fault of Defendants, as to each and

every claim, have proximately caused a wide variety of damages to Plaintiffs.

         103.   Defendants performed perfunctory and essentially useless reinvestigations resulting

in the verification of false reportings about the Plaintiffs and have been a substantial factor in causing

credit denials and other damages.

         104.   Plaintiffs suffered a variety of damages, including economic and non-economic

damages as prayed for herein.

         105.   Defendants have negligently and/or willfully violated various provisions of the

FCRA and are thereby liable unto Plaintiffs.

         106.   Defendants are liable unto Plaintiffs for all actual, statutory, exemplary and punitive

damages awarded in this case, as well as other demands and claims asserted herein including, but not

limited to, out-of-pocket expenses, credit denials, costs and time of repairing their credit, pain and

suffering, embarrassment, inconvenience, lost economic opportunity, loss of incidental time,

frustration, emotional distress, mental anguish, fear of personal and financial safety and security,

attorney’s fees, and court costs, and other assessments proper by law and any and all other applicable

federal and state laws, together with legal interest thereon from date of judicial demand until paid.



                                              Page 18 of 21
     Case 3:21-cv-00760-E Document 1 Filed 04/01/21                 Page 19 of 21 PageID 19




WHEREFORE PREMESIS CONSIDERED, Plaintiffs, Natalie Sperling and Eugene Sperling, pray

that this Honorable Court:


         A.     Enter Judgment in favor of Plaintiffs and against Defendants Equifax Information

Services, LLC, Experian Information Solutions, Inc., Trans Union, LLC, and Nationstar Mortgage,

LLC, jointly, severally, and in solido, for all reasonable damages sustained by Plaintiffs, including,

but not limited to, actual damages, compensatory damages, out-of-pocket expenses, credit denials,

costs and time of repairing their credit, pain and suffering, embarrassment, inconvenience, lost

economic opportunity, loss of incidental time, frustration, emotional distress, mental anguish, and fear

of personal and financial safety and security for Defendants’ violations of the FCRA, applicable state

law, and common law;

         B.     Find that the appropriate circumstances exist for an award of punitive damages to

Plaintiffs;

         C.     Award Plaintiffs pre-judgment and post-judgment interest, as allowed by law;

         D.     Order that the CRA Defendants, Equifax Information Services, LLC, Experian

Information Solutions, Inc., Trans Union, LLC, and Furnisher Defendant, Nationstar Mortgage, LLC,

work in conjunction, cooperatively, and/or individually to reinvestigate and correct the consumer

report(s), credit report(s), data emanations, consumer histories, and credit histories of and concerning

Plaintiffs and/or any of Plaintiffs’ personal identifiers.

         E.     Grant such other and further relief, in law or equity, to which Plaintiffs might show

they are justly entitled.

                                               Page 19 of 21
   Case 3:21-cv-00760-E Document 1 Filed 04/01/21     Page 20 of 21 PageID 20




DATE: April 1, 2021                 Respectfully submitted,

                                    /s/ Matthew P. Forsberg
                                    Matthew P. Forsberg
                                    MN State Bar Number 0400067
                                    Matt@FieldsLaw.com
                                    FIELDS LAW FIRM
                                    9999 Wayzata Blvd.
                                    Minnetonka, Minnesota 55305
                                    (612) 383-1868 (telephone)
                                    (612) 370-4256 (fax)

                               E ma i l : FCRA-TX@fieldslaw.com

                                    LAW OFFICE OF JONATHAN A. HEEPS
                                    By: /s/ Jonathan A. Heeps
                                    Jonathan A. Heeps
                                    TX State Bar Number (24074387)
                                    Local Counsel for Plaintiff
                                    P.O. Box 174372
                                    Arlington, TX 76003
                                    (682) 738-6415 (telephone)
                                    (844) 738-6416 (fax)
                                    Email: jaheeps@heepslaw.com


                                    COUNSEL FOR PLAINTIFFS




                                 Page 20 of 21
   Case 3:21-cv-00760-E Document 1 Filed 04/01/21                 Page 21 of 21 PageID 21


                                             JURY DEMAND

             Plaintiffs hereby demand a trial by jury on all issues so triable.

Date April 1, 2021                            /s/ Matthew P. Forsberg
                                              Matthew P. Forsberg




                                           Page 21 of 21
